DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 19, 2021 in response to the Office action on November 27, 2020 is acknowledged. Claim 5 has been canceled. Claims 8-12 are withdrawn. Claims 1-4, 6-7 and 13-25 are under examination in this Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection of Claims 1-3, 18 and 20-21 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is maintained.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Response to Applicant’s arguments 
Applicant’s arguments have been fully considered but fail to persuade. Applicant amended the claims to recite ”wherein the vaccine is formulated for delivery via intranasal, intramuscular, transdermal or sublingual administration” and “wherein the composition is formulated to have increased solubility and is cross-protective against two or more subtypes of influenza”. Applicant argues that this change to the immunogenic activity has a markedly 
In response, Examiner respectfully disagrees. Applicant’s amendment does not overcome the present rejection because the composition comprising equine H3 antigen could be formulated in saline to be suitable for intranasal delivery and saline does not add structural components sufficient to overcome the present rejection. The recitation regarding the increased solubility in claim 20 does not overcome the present rejection because does not add anything to the naturally occurring equine H3 antigen. The functional limitation regarding cross-protective responses does not add any significant elements to the structure of the claimed equine H3 antigen.
As discussed on the record, claim are directed to equine H3 antigen and the H3 antigen expressed on the surface of a VLP. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are solely drawn to a naturally occurring equine H3 antigen and the H3 antigen expressed on the surface of a VLP (which reads on the entire influenza virus particle with the H3 antigen on its surface).   
Thus the present claims are rejected as being drawn to a judicial exception of a naturally occurring influenza H3 antigen and influenza virus particle expressing the H3 antigen on its surface.

Claim Rejections - 35 USC § 102
Rejection of Claims 1-2, 18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Spiro et al. (GenBank: ABY81448.1, 2008) is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejection of Claims 1-4, 6-7 and 13-25 under 35 U.S.C. 103 as being unpatentable over Spiro et al. (GenBank: ABY81448.1, 2008) in view of Smith et al. (US Patent US 8,506,967) and Olsen et al. (US Patent 9,492,530) is maintained.
Spiro et al. discloses a sequence of equine influenza H3 antigen identical with present SEQ ID NO: 2 (see sequence comparison below). Spiro et al. do not teach virus-like particle, inactivated virus, alum adjuvant, route of administration or a pharmaceutically acceptable carrier. 
Query Match             100.0%;  Score 3036;  DB 283;  Length 565;
  Best Local Similarity   100.0%;  
  Matches  565;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTIIILILLTHWVYSQNPTSGNNTATLCLGHHAVANGTLVKTITDGQIEVTNATELVQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTIIILILLTHWVYSQNPTSGNNTATLCLGHHAVANGTLVKTITDGQIEVTNATELVQS 60

Qy         61 TSIGKICNNPYRVLDGRNCTLIDAMLGDPHCDVFQYENWDLFIERSSAFSNCYPYDIPDY 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TSIGKICNNPYRVLDGRNCTLIDAMLGDPHCDVFQYENWDLFIERSSAFSNCYPYDIPDY 120

Qy        121 ASLRSIVASSGTLEFTAEGFIWTGVTQNGRSGACRRGSADSFFSRLNWLTKSGNSYPTLN 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASLRSIVASSGTLEFTAEGFIWTGVTQNGRSGACRRGSADSFFSRLNWLTKSGNSYPTLN 180

Qy        181 VTMPNNNNFDKLYIWGIHHPSTNNEQTKLYIQESGRVTVSTKRSQQTIIPNIGSRPWVRG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VTMPNNNNFDKLYIWGIHHPSTNNEQTKLYIQESGRVTVSTKRSQQTIIPNIGSRPWVRG 240

Qy        241 QSGRISIYWTIVKPGDILMINSNGNLVAPRGYFKMRTGKSSVMRSDAPIDTCVSECITPN 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QSGRISIYWTIVKPGDILMINSNGNLVAPRGYFKMRTGKSSVMRSDAPIDTCVSECITPN 300

Qy        301 GSIPNDKPFQNVNKVTYGKCPKYIKQNTLKLATGMRNVPEKQIRGIFGAIA GFIENGWEG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSIPNDKPFQNVNKVTYGKCPKYIKQNTLKLATGMRNVPEKQIRGIFGAIA GFIENGWEG 360

Qy        361 MVDGWYGFRYQNSEGTGQAADLKSTQAAIDQINGKLNRVIERTNEKFHQIEKEFSEVEGR 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MVDGWYGFRYQNSEGTGQAADLKSTQAAIDQINGKLNRVIERTNEKFHQIEKEFSEVEGR 420

Qy        421 IQDLEKYVEDTKIDLWSYNAELLVALENQHTIDLTDAEMNKLFEKTRRQLRENAEDMGGG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IQDLEKYVEDTKIDLWSYNAELLVALENQHTIDLTDAEMNKLFEKTRRQLRENAEDMGGG 480

Qy        481 CFKIYHKCDNACIGSIRNGTYDHYIYRDEALNNRFQIKGVELKSGYKDWILWISFAISCF 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CFKIYHKCDNACIGSIRNGTYDHYIYRDEALNNRFQIKGVELKSGYKDWILWISFAISCF 540

Qy        541 LICVVLLGFIMWACQKGNIRCNICI 565
              |||||||||||||||||||||||||
Db        541 LICVVLLGFIMWACQKGNIRCNICI 565


Olsen et al. teach H3 equine influenza A virus vaccine comprising equine H3 antigen and a pharmaceutically acceptable carrier formulated for delivery and methods of vaccinating the subject with the vaccine (see claims 1-20, and column 13, lines 60-65). Olsen et al. teach intramuscular and intranasal administration of the vaccine (see claim 20).

“Usually, such a response consists of the subject producing antibodies, B cell, helper T cells, suppressor T cells, and/or cytotoxic T cells directed specifically to an antigen or antigens included in the composition or vaccine of interest. The method includes administering to the host organism, e.g., a mammal, an effective amount of the influenza virus of the invention, e.g., an attenuated, live virus, optionally in combination with an adjuvant and/or a carrier, e.g., in an amount effective to prevent or ameliorate infection of an animal such as a mammal by that virus or an antigenically closely related virus. In one embodiment, the virus is administered intramuscularly while in another embodiment, the virus is administered intranasally. In some dosing protocols, all doses may be administered intramuscularly or intranasally, while in others a combination of intramuscular and intranasal administration is employed.

Smith et al. teaches virus-like particles expressing H3 antigen on its surface (see column 6). Smith et al. teaches inactivated influenza vaccine and teaches alum adjuvant (see column 9, Figure 12 description, and column 26).
Regarding claim 3. It would have been prima facie obvious to provide Olsens et al. equine influenza vaccine comprising Spiro’s et al. H3 of present SEQ ID NO: 2 and to express it on Smith et al. virus-like particle because Smith et al. teach that VLP induce substantial immunity in a vaccinated subject (see column 26).
Regarding claims 4, 6-7. It would have been prima facie obvious to provide Olsens et al. equine influenza vaccine comprising Spiro’s et al. H3 of present SEQ ID NO: 2 and an alum adjuvant and to formulate the vaccine for intramuscular and subcutaneous administration as well as to inactivate it because Olsen et al. teach equine H3 influenza vaccine and because Smith teaches inactivated influenza vaccine.
Regarding claims 13-17 and 22-25. It would have been prima facie obvious to provide the method of vaccinating a subject comprising administering Olsens’ et al. equine influenza vaccine comprising Spiro’s et al. H3 of present SEQ ID NO: 2 and an alum adjuvant by 
Regarding Applicant’s amendment reciting ”wherein the vaccine is formulated for delivery via intranasal, intramuscular, transdermal or sublingual administration” and “wherein the composition is formulated to have increased solubility and is cross-protective against two or more subtypes of influenza”. 
Olsen expressly teaches that his vaccine is formulated for intranasal and intramuscular delivery (see claim 20 and column 5, lines 29-45). Regarding the recitation of cross-protection against two or more subtypes, this limitation considered an inherent property. Since Olsen uses equine H3 antigen to induce an immune response, his H3 antigen composition must be inducing cross-protection against other influenza subtypes. Additionally, Olsen expressly teaches that vaccination with his composition containing H3 antigen is aimed to prevent or ameliorate infection of an animal such as a mammal by that virus or an antigenically closely related virus (column 5, lines 29-45).
Regarding the limitation “formulated to have increased solubility” in present claim 20, this limitation does not add any structural components to the claimed composition. Additionally, it would have been obvious to provide solubilized influenza vaccine since Smith et al. expressly teaches that split influenza vaccines for intranasal use are solubilized with Triton X-100 (Fluzone, Sanofi-Aventis; Fluvirin, Novartis).
Thus the present invention would have been prima facie obvious at the time the invention was made. 


Response to Applicant’s arguments 
Applicant’s arguments have been fully considered but fail to persuade. Applicant argues that one skilled in the art would not have the motivation to use a single antigen or immunogenic fragment thereof to provide cross-protective activity against two or more subtypes of influenza nor a reasonable chance of success in using a single antigen or immunogenic fragment thereof to provide cross-protective activity against two or more subtypes of influenza because the prior art leads away from the conventional wisdom that a single influenza antigen provides activity a single influenza subtype. Applicant argues that Olsen in column 1, lines 61-62 teaches that the conventional wisdom at the time was that “there is a continuing need to isolate new influenza virus isolates, e.g., for vaccine production.” This is true even if an H3 virus is incorporated into the equine influenza vaccine. Olsen in column 1, lines 57-60 specifically teaches that, “H7N7 and H3N8 Type A viruses are the most common causes of equine influenza, and those subtypes are generally incorporated into equine influenza vaccines.” Olsen only breaches the matter of cross reactivity in column 1, lines 49-57 by discussing the different subtypes exist because of the “absence of serological crossreactivity between their internal proteins” and teaches that the subtypes are further divided due to their antigenic differences in their glycoproteins, including the HA proteins. Applicant states that Olsen teaches that the conventional wisdom of the time that even when a H3 virus is incorporated into a vaccine, additional HA subspecies are needed in order to confer immunological activity against other subtypes. Applicant argues that Smith does not remedy this deficiency. 
In response, Examiner notes that Olsen teaches that “The method includes administering to the host organism, e.g., a mammal, an effective amount of the influenza virus of the invention, e.g., an attenuated, live virus, optionally in combination with an adjuvant and/or a carrier, e.g., in to prevent or ameliorate infection of an animal such as a mammal by that virus or an antigenically closely related virus”. Thus, Olsen is considering that his vaccine would generate an immune response against related influenza viruses. 
Applicant’s argument is not found persuasive because Applicant took these lines “absence of serological crossreactivity between their internal proteins” from Olsen out of context. 
What Olsen is really teaching in column 1, lines 49-57 is this:
“There are three general types of influenza viruses, type A, Type B and Type C, which are defined by the absence of serological crossreactivity between their internal proteins. Influenza Type A viruses are further classified into subtypes based on antigenic and genetic differences of their glycoproteins, the HA and NA proteins. All the known HA and NA subtypes (H1 to H15 and N1 to N9) have been isolated from aquatic birds, which are though to act as a natural reservoir for influenza. H7N7 and H3N8 Type A viruses are the most common causes of equine influenza, and those subtypes are generally incorporated into equine influenza vaccines.”

Olsen is saying that there is absence of crossreactivity between influenza type A, type B and type C. Contrary to Applicant’s assertion, Olsen does not say that there is absence of crossreactivity between influenza subtypes or between the H3 proteins of two different subtypes. It is noted that the present claims recite “cross-protective against two or more influenza subtypes” and not influenza types. Influenza subtypes H1N1, H1N2, H2N2 are the species of influenza type A for example. Contrary to Applicant’s assertion, Olsen does not teach that there is no crossreactivity between influenza subtypes.
Additionally, this functional limitation that the claimed composition is cross-protective against two or more subtypes is an intended effect of the composition which, in the absence of the structural limitations, is not considered limiting. 
Thus, in view of the foregoing the rejection is maintained. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648